 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1412 
In the House of Representatives, U. S.,

July 1, 2010
 
RESOLUTION 
Congratulating the Government of South Africa upon its first two successful convictions for human trafficking. 
 
 
Whereas from June 11, 2010, through July 11, 2010, the 2010 Fédération Internationale de Football Association (FIFA) World Cup will be hosted by South Africa and include games played in stadiums across the country, including Cape Town, Port Elizabeth, Durban, Bloemfontein, Rustenburg, Pretoria, Johannesburg, Nelspruit, and Polokwane; 
Whereas the 2010 FIFA World Cup is likely to attract an estimated 2,700,000 local spectators and 350,000 to 500,000 visitors to the country; 
Whereas the influx of tourism is likely to lead to an increase in demand for sexual services and create demand for the commercial sexual exploitation of women and children; 
Whereas the preparations for the 2010 FIFA World Cup have resulted in an influx of foreign workers; 
Whereas the hospitality industries may be particularly susceptible to labor trafficking during the 2010 FIFA World Cup; 
Whereas the Government of South Africa has invested in media campaigns and other initiatives to prevent and combat trafficking, such as the Tsireledzani Initiative and the Red Card 2010 Campaign: Disqualifying Human Trafficking in Africa, and has created and trained a human trafficking law enforcement unit which is one important element of the South African Department of Social Development’s 2010–2015 Strategic Plan;
Whereas the Government of South Africa has planned to provide shelter and rehabilitative care to victims of human trafficking throughout the country during the World Cup and beyond at Thuthuzela Centres, which exist through the country’s domestic violence and anti-rape intervention strategy;
Whereas the Government of South Africa has ordered schools to be closed during the 2010 FIFA World Cup, raising concerns that children could be left unattended during a period of high trafficking potential; 
Whereas, on June 14, 2010, the United States Department of State released its annual Trafficking in Persons Report, asserting that “South Africa is a source, transit, and destination country for men, women, and children subjected to trafficking in persons, specifically forced labor and forced commercial sexual exploitation. Children are largely trafficked within the country from poor rural areas to urban centers like Johannesburg, Cape Town, Durban, and Bloemfontein. Girls are subjected to sex trafficking and involuntary domestic servitude; boys are forced to work in street vending, food service, begging, criminal activities, and agriculture.”;
Whereas this release marks the 10th anniversary of the Trafficking in Persons Report and no country has yet to build a fully comprehensive response to combating trafficking and protecting survivors; 
Whereas women and girls have reportedly been trafficked into South Africa from as far away as Russia, Thailand, Pakistan, Philippines, India, China, Bulgaria, Romania, Ukraine, the Democratic Republic of Congo, Angola, Burundi, Ethiopia, Senegal, Tanzania, Uganda, Rwanda, Kenya, Cameroon, Nigeria, and Somalia; 
Whereas civil society in South Africa, with the support of the South African Government, has invested notable energy and resources into preventing human trafficking at the 2010 FIFA World Cup through Cape Town Tourism, International Union of Superiors General and the Southern African Catholic Bishops’ Conference of the Catholic Church, the Salvation Army, the Tshwane Counter-Trafficking Coalition for 2010, and many other nongovernmental and religious organizations; and
Whereas in April 2010, the Durban Magistrates Court convicted two individuals accused of running a brothel and using Thai women as prostitutes of over a dozen offenses, including money laundering, racketeering, and contravention of the Sexual Offenses and Immigration Acts, thereby marking the first successful convictions for human trafficking in South Africa: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Government of South Africa upon its first two successful convictions for human trafficking;
(2)recognizes the implementation of several elements of South Africa's anti-trafficking strategy and remains hopeful that full implementation of such anti-trafficking measures will proceed without delay;
(3)acknowledges the passage in South Africa of the Child Justice Act of 2008 (Act No. 75, 2008) and underscores the importance of rehabilitative care of minors under the age of 18;
(4)recognizes the Government of South Africa’s notable efforts to combat trafficking leading up to, during, and following the 2010 Fédération Internationale de Football Association (FIFA) World Cup;
(5)recognizes the shelters and rehabilitative care provided to human trafficking victims during the World Cup through such centers as the Thuthuzela Centres and encourages further shelter and care programs for victims beyond the event’s conclusion; 
(6)calls on the Government of South Africa to move quickly to adopt the Prevention and Combating of Trafficking in Persons Bill in order to facilitate future prosecutions; 
(7)calls on the Government of South Africa to increase awareness among all levels of relevant government officials as to their responsibilities under the trafficking provisions of the Sexual Offenses and Children’s Acts; 
(8)calls on the Government of South Africa to prioritize anti-trafficking law enforcement during the 2010 FIFA World Cup through expanded law enforcement presence, raids, and other measures in areas where trafficking for labor and sexual exploitation are likely to occur; 
(9)calls on the Government of South Africa to adopt measures to protect vulnerable children, including those children unattended because of school closures and refugee children, as well as other potential victims, from sexual and labor exploitation; and 
(10)urges the Government of South Africa to detain and prosecute tourists participating in commercial sexual exploitation of women and children during the 2010 FIFA World Cup. 
 
Lorraine C. Miller,Clerk.
